                                                                   Indianapolis Metropolitan
                                          3                               Police Department
                                                                                             GENERAL ORDER

TOWING/IMPOUNDING VEHICLES                                                                            7.3
POLICY

Towing and impounding vehicles is a function performed daily by members of the Indianapolis Metropolitan
Police Department (IMPD). It is the policy of IMPD to tow and impound vehicles only when authorized to do so,
and to never use the towing of a vehicle as a pretext to search.

No member of the IMPD shall participate in the purchase, sale, or destruction of any impounded automobile, or
in any way derive any personal benefit from the purchase, sale, or destruction of an impounded automobile,
pursuant to state law.


DEFINITIONS

Abandoned Vehicle – IC 9-13-2-1 defines an abandoned vehicle as any of the following:

       A vehicle located on public property illegally;

       A vehicle left on public property without being moved for twenty-four (24) hours;

       A vehicle located on public property in such a manner as to constitute a hazard or obstruction to the
       movement of pedestrian or vehicular traffic on a public right-of-way;

       A vehicle that has remained on private property without the consent of the owner or person in control of
       that property for more than forty-eight (48) hours;

       A vehicle from which the engine, transmission, or differential has been removed or that is otherwise
       partially dismantled or inoperable and left on public property;

       A vehicle that has been removed by a towing service or public agency upon request of an officer
       enforcing a statute or an ordinance other than this chapter if the impounded vehicle is not claimed or
       redeemed by the owner or the owner’s agent within twenty (20) days of the vehicle’s removal;

       A vehicle that is at least three (3) model years old, mechanically inoperable, and is left on private
       property continuously in a location visible from public property for more than twenty (20) days;
       or

       A vehicle:

       a. That was repaired or stored at the request of the owner;
       b. That has not been claimed by the owner; and
       c. For which the reasonable value of the charges associated with the repair or storage remain unpaid
          more than thirty (30) days after the date on which the repair work is completed or the vehicle is first
          stored.

Highway (or “street”) – The entire width between the boundary lines of every publicly maintained way when any
part of the way is open to the use of the public for purposes of vehicular travel. The term includes an alley (IC 9-
13-2-73).

Item(s) of Significant Value – An item the value of which exceeds one hundred dollars ($100) in the reasonable
approximation of the officer; or a collection of similar items the value of which exceeds one hundred dollars
($100) in the reasonable approximation of the officer (e.g., CD or DVD collections, clothing, etc.).

TROY RIGGS                          Supersedes IMPD General Order 7.3,                    Effective: JUNE 29, 2016
CHIEF OF POLICE                       Effective Date January 1, 2007                                    Page 1 of 8
                 TOWING/IMPOUNDING VEHICLES
     7.3         GENERAL ORDER


Public Nuisance – Section 611-203 of the “Revised Code of the Consolidated City and County
Indianapolis/Marion, Indiana” provides that a vehicle may be declared a public nuisance if any of the following
circumstances exist:

       Any vehicle parked or left standing unattended upon any street or public place in the city in violation of
       any of the provisions of this Code or of any statute of the state;

       Any vehicle known to have been stolen or wrecked and left standing on any street or public place;

       Any vehicle the operator of which is unable to move such vehicle by reason of his incapacity from injury
       or arrest;

       Any inoperable vehicle that is stored, maintained, or kept in violation of section 621-137, and is not the
       property of a member of the Armed Forces of the United States who is on Active duty assignment;

       Any vehicle upon which there is a police force hold; or

       Any vehicle which has been involved in four (4) or more violations of traffic ordinances of the city for
       which notices of traffic violations have been issued pursuant to this chapter, which notices of traffic
       violations have not been paid, presented for compromise payment or slated into court pursuant to this
       chapter.

Vehicle Inventory Search – An administrative, routine, and warrantless search of the passenger area (including
the glove compartment), trunk, and closed containers, prior to lawfully towing a vehicle.


PROCEDURE

I. Authority to Tow

   A. Officers have the authority to tow and impound vehicles when authorized by city ordinance or state
      statute, or as part of the officers’ community caretaking function.

   B. Officers must be aware of the current city ordinances and state statutes that authorize the tow and
      impoundment of vehicles. Some applicable legal authority is provided in Section VII. below.

   C. Community Caretaking Function

       1. For a tow to be valid under this rationale, the following must be shown:

           a. The vehicle poses some threat or harm to the community, or is itself in danger; and

           b.   Impoundment of the vehicle is in accordance with established department policy.

       2. In assessing whether a particular vehicle constitutes a hazard or is itself in danger, officers should
          consider:

           a. The degree to which the property upon which the vehicle is situated is under the control of the
              vehicle owner/operator; and

           b. The length of time the officer reasonably believes the impounded car would be left unattended.

       3. Not every vehicle illegally parked or left unattended can be towed under the authority of the
          community caretaking function; officers must be able to particularly describe why the vehicle is a
          potential harm to the community or is itself in danger.

 Page 2 of 8                                 JUNE 29, 2016                          TROY RIGGS – Chief of Police
                                                      TOWING/IMPOUNDING VEHICLES
                                                                           GENERAL ORDER
                                                                                                      7.3

II. Vehicles Which May be Towed

   Assuming proper authority exists under Section I. above, the following vehicles may be towed and
   impounded:

   A. Causing a traffic or other hazard;

   B. Abandoned or in junk condition;

   C. Violating parking or other special restrictions;

   D. With no or improper certificate of registration or license plate;*

   E. With no or altered VIN / MVIN;

   F. Being operated by an unlicensed or suspended driver;

   G. Reported stolen or recovered;

   H. Involved in accidents;

   I.   Placed in a detective or forfeiture hold status;

   J. Involved in a forfeiture action;

   K. Owned or operated by a person under custodial arrest for any charge;

   L. Involved in an incident for which physical evidence is scheduled to be collected;

   M. Involved in an incident for which the coroner has jurisdiction;

   N. Items classified as heavy property for towing by department contractual agreement; or

   O. Parked in no parking, stopping or standing, rush hour, snow route, or other special parking restrictions.
      (i.e. where areas are marked as tow-away zones).

                 *Officers should first verify registration or licensing information by computer or through
        NOTE
                 Communications.

III. Towing and Reporting

   A. Officers must contact Communications and request the appropriate wrecker (standard or heavy duty).

                       Officers must be aware of the current contract information regarding franchise wreckers,
            NOTE       heavy-duty franchise wreckers, and water recovery wrecker towing procedures. Updates
                       are available via department directive when changes to the contracts are made.

   B. Standard wreckers will have twenty (20) minutes to respond to a call for service and Heavy Duty
      wreckers have thirty (30) minutes to respond.

   C. If a parking ticket is issued, the hard copy of a parking ticket must be placed securely on the vehicle, or
      given to the wrecker driver if the vehicle is towed.


TROY RIGGS – Chief of Police                      JUNE 29, 2016                                     Page 3 of 8
                    TOWING/IMPOUNDING VEHICLES
       7.3          GENERAL ORDER


  D. Any vehicle (including snowmobiles, mopeds, motorcycles, and gas operated riding lawn mowers) that is
     impounded must have a completed Tow Slip. The three (3) copies must be distributed as labeled.

  E. Officers should ensure the windows are closed and the ignition key accompanies the vehicle being
     towed. Previous significant damage must also be noted in the report or on the tow slip.

  F. Drivers of vehicles involved in accidents may request their own wrecker service. If the vehicle is
     presenting a hazard, and their wrecker cannot arrive within twenty (20) minutes (thirty (30) minutes for
     heavy duty wreckers), or the driver or owner is incapacitated or under arrest, a contract wrecker must be
     used.

  G. When towing under the authority of the community caretaking function, the vehicle must be released by
     the contract wrecker, even if hoisted or attached to the wrecker, when:

        1. The owner of the vehicle is on scene and is in possession of a valid driver’s license;

        2. The owner of the vehicle is arrested or otherwise incapacitated but authorizes the release of the
           vehicle to another, properly licensed, person on the scene; or

        3. The owner of the vehicle arrives on scene and authorizes the release of the vehicle to another,
           properly licensed, person on the scene.

  H. Stolen Vehicles

        1. Stolen vehicles must be entered into IDACS/NCIC by contacting the Auto Desk via laptop message
           or telephone (327-2886) and providing the vehicle information and case number before marking in-
           service. An original incident report must be made.

        2. Recovered stolen vehicles must be removed from IDACS/NCIC by the same process. A supplement
           to the original incident report must be made.

  I.    Abandoned Vehicles – Abandoned vehicles (or vehicle parts) may be tagged as abandoned pursuant to
        current law.

  J. Towing Items of Heavy Property

        1. Only supervisors are authorized to order a franchise wrecker to tow items of heavy property.

        2. The seized item(s) must not be transportable (due to size or weight) in a car, prisoner wagon, or
           property room truck.

        3. The property will be towed to either the Property Room or the Property Room Annex.

        4. An incident report must be generated whenever an item of heavy property is towed.

        5. The tow slip must have the name, unit number, and identification number of the authorizing
           supervisor.
                       Heavy property items containing combustibles are not accepted at the Property Room or
             NOTE      the Property Room Annex. Therefore, such items are to be towed to the contract
                       wrecker’s lot for storage.




Page 4 of 8                                  JUNE 29, 2016                         TROY RIGGS – Chief of Police
                                                    TOWING/IMPOUNDING VEHICLES
                                                                          GENERAL ORDER
                                                                                                     7.3

   K. Boats

       1. Impounded boats are to be taken to the appropriate franchise wrecker company lot.

       2. Officers are to complete a tow slip containing appropriate hull numbers or other identifiable numbers
          and all procedures regarding property control.

   L. Officers dissatisfied with a particular wrecker service or driver may call the Department of Code
      Enforcement at 327-8700 to report the problem (e.g., delayed arrival time, poor crash scene clean up,
      etc.).

IV. Inventory Searches

   A. An inventory search must not be motivated by an officer’s desire to investigate and seize evidence of a
      criminal act.

   B. Whenever an officer takes a vehicle into custody, an inventory search will be conducted prior to
      impoundment and a detailed listing of any item(s) of significant value found in the vehicle will be made.

       1. The vehicle inventory search will consist of searching the passenger compartment of the vehicle.

       2. If a key is available, or if unlocked, the glove compartment and trunk will also be searched.

                         Under NO circumstances should force be used to open either the glove compartment
              NOTE
                         or trunk for an inventory search.

   C. All items of significant value discovered during an inventory search, including those found in closed
      containers, will be listed in the officer’s personal notebook, the tow slip, or in an incident report.

   D. If there is immediate danger, the suspicious item or container will be handled in accordance with the
      appropriate bomb threat procedures.

   E. All property sent to the Property Room must be delivered prior to the end of the officer’s shift and must
      be included in the incident report.

   F. The vehicle will be towed to the appropriate location as dictated by the incident.

   G. Locked vehicles with no keys available should not be opened unless it is required to facilitate the tow
      procedure or to secure visible property.

V. Vehicle Holds

   A. Forfeiture and Detective Holds

       1. The reporting officer shall check the appropriate box on the tow slip to reflect the vehicle is being
          placed on a ‘Detective Hold’ or a ‘Forfeiture Hold’ before the tow slip is provided to the wrecker
          driver.

       2. A ‘Detective Hold’ should only be placed on vehicles in which the case will be assigned to a
          detective and such a hold is only valid for seventy-two (72) hours following the incident.

           a. The reason for the hold must be explained in the incident report or inter-department to the
              booking sergeant.

TROY RIGGS – Chief of Police                    JUNE 29, 2016                                     Page 5 of 8
                TOWING/IMPOUNDING VEHICLES
    7.3         GENERAL ORDER


          b. If it is necessary to hold a vehicle longer, an inter-department stating the reason for extension
             must be sent through the detective’s chain-of-command to the Auto Desk.

   B. Hold for Plates

      Any vehicle that is required to be registered under Indiana Code and does not have the proper certificate
      of registration or license plate may be impounded and held until a time when the proper certificate of
      registration and license plate have been procured by the legal owner of the vehicle.

   C. Coroner Hold

      1. Only the franchise wrecker contracted by the Marion County Coroner’s Office is to be used
         whenever a vehicle being towed is involved in an active coroner's death investigation.

      2. The reporting officer will assist by completing the tow slip and including the towed vehicle
         information in the incident report.

   D. Crime-Lab Processing

      1. Vehicles needing to be processed by the Crime Lab will be towed to Animal Care and Control at
         2600 S. Harding St. An officer or detective must follow the vehicle to maintain the chain of custody.

      2. A search warrant must be obtained before Crime Lab will process the vehicle. The detective must
         seek a warrant as soon as possible.

      3. The vehicle must be removed immediately after processing.

                        Any officer placing a vehicle in Detective Hold, Forfeiture Hold, or Coroner Hold status
          NOTE          without following the procedure as established in this directive cannot be guaranteed that
                        the vehicle will be held accordingly.

VI. Assistance to Motorists

   A. It is the policy of this department to render aid to motorists in need of assistance when possible or to
      relay the need for assistance if stopping to help would be impractical or unsafe.

   B. Officers may encounter road hazards that affect the normal and safe flow of traffic.

      1. Officers should attempt to correct potential or existing traffic hazards whenever possible.

      2. If unable to correct the hazard, officers will notify Communications to arrange an appropriate agency
         to render the required assistance.

   C. It is the responsibility of each officer to render assistance or notify the appropriate agency to provide
      assistance in both normal conditions and in emergency situations (e.g. vehicle fires, medical
      emergencies, etc.).

   D. Vehicle Occupants Safety – Officers assisting a stranded motorist may elect to take one or more of the
      following actions depending on the particular situation.

      1. Notify an appropriate agency to render the required assistance (e.g., mechanical repair, fuel, etc.); or

      2. Have the vehicle towed privately.


 Page 6 of 8                                  JUNE 29, 2016                          TROY RIGGS – Chief of Police
                                                    TOWING/IMPOUNDING VEHICLES
                                                                           GENERAL ORDER
                                                                                                      7.3

           a. Officers should allow the motorist to specify which service to notify.

           b. Officers must not recommend a wrecker service, but may provide information as requested.

   E. When a motorist or passenger is stranded in an environment that is considered threatening to the
      motorist's health or safety, officers should make every effort to ensure the safety of the occupants. This
      may include:

       1. Making notification to Communications;

       2. Waiting until the proper assistance has arrived; or

       3. Transporting the person(s) to safety if no alternative is available. Officers having cause to transport
          stranded persons must contact their supervisor for permission, notify Communications of their
          actions, and provide mileage readings as necessary.

VII. Legal References

   A. City Ordinance, Sec 611-204: Any officer…upon discovering a vehicle constituting a public nuisance,
      may cause the vehicle to be impounded as authorized by this article.

   B. Indiana Code, 9-21-16: Officers observing a vehicle that is unattended and in violation of any of the
      provisions of I.C. 9-21-16 (Chapter 16, Parking) may cause the vehicle to be impounded (e.g.,
      obstructing traffic, illegal parking, or blocking an intersection).

   C. Indiana Code, 9-18-2-43: Not withstanding any law to the contrary…a law enforcement officer
      authorized to enforce motor vehicle laws who discovers a vehicle required to be registered under this
      article that does not have the proper certificate of registration or license plate:

       1. Shall take the vehicle into the officer’s custody; and

       2. May cause the vehicle to be taken to and stored in a suitable place until:

           a. The legal owner of the vehicle can be found; or

           b. The proper certificate of registration and license plates have been procured.

   D. Indiana Code, 9-22-1-5: When an officer discovers a vehicle in the possession of a person other than
      the owner of the vehicle and the person cannot establish the right to possession of the vehicle, the
      vehicle shall be taken to and stored in a suitable place determined by the officer.

   E. Indiana Code, 9-22-1-11 through14: These sections establish procedures and authority for the tow of
      abandoned vehicles.

   F. U.S. Supreme Court Case South Dakota v. Opperman, 428 U.S. 364 (1976), the U.S. Supreme Court
      recognized the practice of securing and inventorying the contents of impounded vehicles for the
      following purposes:

       1. The protection of the owner’s property while the vehicle is in police custody;

       2. Protection of the police against false claims or disputes over lost or stolen property; and

       3. Protection of the police from possible danger.

TROY RIGGS – Chief of Police                    JUNE 29, 2016                                       Page 7 of 8
               TOWING/IMPOUNDING VEHICLES
   7.3         GENERAL ORDER


  G. U.S. Supreme Court Case Colorado v. Bertine, 479 U.S. 367 (1987), the U.S. Supreme Court held the
     practice of searching containers found inside a vehicle, being searched pursuant to standardized police
     inventory search policy, to be constitutional.

  H. Indiana Constitution, Article 1, Section 11, Search and Seizure

     “The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable
     search or seizure, shall not be violated; and no warrant shall issue, but upon probable cause, supported
     by oath or affirmation, and particularly describing the place to be searched, and the person or thing to be
     seized.”




Page 8 of 8                                JUNE 29, 2016                           TROY RIGGS – Chief of Police
